Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) rubber articles similar to those the subject of Abstract 41517 at 25 percent under paragraph 1537; (2) uninflated rubber balls at 30 percent under paragraph 1502, United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) followed; (3) siren whistles and horns similar to those the subject of Abstracts 39948 and 40480 at 45 percent under paragraph 397; aDd (4) novelties in chief value of rubber at 25 percent under paragraph 1537 (b), Abstract 25607 followed.